Title: From Alexander Hamilton to John Wilkins, Jr., 14 April 1800
From: Hamilton, Alexander
To: Wilkins, John, Jr.


          
            Sir,
            NY. April 14. 1800
          
          A reinforcement of about five hundred men will march from this quarter for the Western Army in the course of the ensuing month—You will have the necessary boats prepared for conveying them to down the Ohio—Enclosed is an extract from of a letter just received from Col. Hamtramck who with whom you will concert—
           Jon. Wilkins QM General
        